584 So. 2d 156 (1991)
Carlos ZAMORA, Appellant,
v.
STATE of Florida, Appellee.
No. 90-00032.
District Court of Appeal of Florida, Second District.
August 9, 1991.
James Marion Moorman, Public Defender, and John S. Lynch, Asst. Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and David R. Gemmer, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
The appellant, Carlos Zamora, was convicted of two counts of trafficking in cocaine, two counts of conspiracy to traffic in cocaine, and one count of delivery of cocaine. We find no merit in the appellant's challenges to the convictions, and we, accordingly, affirm them. However, we reverse the sentences imposed by the trial court.
The trial court imposed consecutive minimum mandatory sentences resulting in a total sentence which exceeded the permitted guidelines maximum of twelve years. This was error. Where statutory minimums preclude sentencing within the permitted guidelines, as in this case, the trial court must impose either concurrent or consecutive minimum mandatory sentences to come as close to the permitted guidelines as possible. Branam v. State, 554 So. 2d 512 (Fla. 1990).
We, therefore, remand for resentencing.
Affirmed in part, reversed in part, and remanded.
SCHOONOVER, C.J., and CAMPBELL and PATTERSON, JJ., concur.